                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

             Plaintiff,

  v.

JSJ REALTY HOLDINGS, INC.,

        Defendant.
___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues JSJ REALTY HOLDINGS, INC.

(hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami-Dade County, Florida, and is otherwise sui juris.

        4.           At all times material, Defendant, JSJ REALTY HOLDINGS, INC., was and is a
Florida Corporation, with its principal place of business, agents, officers and/or offices in Hialeah,

Florida.

        5.       At all times material, Defendant, JSJ REALTY HOLDINGS, INC., owned and

operated a commercial property located at 475 NW 27th Avenue, Miami, Florida 33125 (“the

Commercial Property”).

        6.       Venue is properly located in the Southern District of Florida because Defendant’s

Commercial Property that is the subject of this Action, is located in Miami-Dade County, Florida,

and Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Commercial Property.

                                   FACTUAL ALLEGATIONS

        7.       Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its Commercial Property accessible to individuals with

disabilities.

        8.       Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property and the businesses therein.

        9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

        10.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI



                                                  2
has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       11.       Defendant, owns and operates the Commercial Property which is located in

Miami, Florida that are the subject of this Action. The subject Commercial Property and the

businesses located therein are open to the public, contain a myriad of different businesses that pay

Defendant rent and are all located in Miami, Florida.

       12.       The individual Plaintiff frequently visits the Commercial Property and tenant

businesses (including the related parking lots and common areas) to include a visit on or about

December 11, 2019, and encountered multiple violations of the ADA that directly affected his

ability to use and enjoy the Commercial Property and businesses therein. He often visits the

Commercial Property and businesses therein, when he is in the area visiting family and friends that

reside nearby, and has definite plans to return to the Commercial Property within one (1) month

of the filing of this Complaint in order to avail himself of the goods and services offered to the

public at the Commercial Property, if it becomes accessible.

       13.      Plaintiff visited the Commercial Property and businesses located therein as a

patron/customer, and intends to return to the commercial property in order to avail himself of the

goods and services offered to the public at the Commercial Property. Plaintiff resides near the

Commercial Property, approximately eighteen (18) miles from the Commercial             Property, in

the same state and the same county as the Commercial Property, regularly frequents the

Defendants’ Commercial       Property for its intended purposes, and intends to return to the

commercial property within one (1) month’s time.



                                                 3
       14.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the subject commercial property, and wishes to

continue his patronage and use of the commercial property and the business therein.

       15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Commercial Property. The barriers to access at Defendant’s

Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

Property and businesses therein and likewise endangered his safety. The barriers to access, which

are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort

to Plaintiff, DOUG LONGHINI, and others similarly situated.

       16.       Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the s and business property that is the subject of this Action for their violations of the ADA) that

Defendant owns and operates, is the Commercial Property referenced above.

       17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Commercial Property, including, but not necessarily limited to the allegations in

Paragraph 19 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

to be subjected to discrimination at the Commercial Property and businesses therein which are

open to the public and in violation of the ADA.         Plaintiff desires to visit the Commercial

Property not only to avail himself of the goods and services available at the Commercial

Property, but to also assure himself that this commercial property is in compliance with the ADA,

so that he and others similarly situated will have full and equal enjoyment of the commercial

property without fear of discrimination.



                                                 4
       18.       Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

U.S.C. § 12182 et seq.

       19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

commercial property and businesses therein, include, but are not limited to, the following:
    Parking

  i.   The required number of accessible parking spaces is not provided, violating Section

       4.1.2(5a) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space

       access aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and

       Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.

       Entrance Access and Path of Travel

  i.   The plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

       requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance


                                                  5
       doors have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the

       ADAAG and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 ii.   The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iii.   There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The plaintiff had difficulty using the elevator without assistance, as the hall call button is

       too high. Violation: The elevator hall call button is mounted higher than 42”, violating

       Section 4.10.3 of the ADAAG and Sections 308 and 407.2.1.1 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 v.    The plaintiff had difficulty using the elevator without assistance, as the car control buttons

       are too high. Violation: The elevator car control buttons are mounted higher than 54”,

       violating Section 4.10.12(3) of the ADAAG and Sections 308 & 407.4.6 of the 2010 ADA

       Standards, whose resolution is readily achievable.

       Access to Goods and Services

i.     There are drinking fountains that don’t provide access to those who have difficulty bending

       or stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10)

       of the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution

       is readily achievable.



                                                  6
       Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The plaintiff had difficulty using the doorknob on the restroom area door without assistance,

       as it requires tight grasping. Violation: The restroom area door has non-compliant hardware

       for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4

       & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The plaintiff could not enter the restroom without assistance, as the door width is too narrow.

       Violation: The clear width at restroom doors is less than the prescribed minimums violating

       Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating

       Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vi.    The plaintiff could not use the lavatory without assistance, as it is mounted too high.

       Violation: There are lavatories in public restrooms with the counter surface mounted too



                                                  7
        high, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section

        606.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the

        ADAAG and Section 603.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The plaintiff could not use the paper towel and soap dispensers without assistance, as they

        are mounted too high. Violation: There are dispensers provided for public use in the

        restroom, with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of

        the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The plaintiff could not use the accessible toilet compartment door without assistance, as it

        is not self-closing and does not have compliant door hardware. Violation: The accessible

        toilet compartment door does not provide hardware and features that comply with Sections

        4.17.5 and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  x.    The plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the

        facility are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section

        604.8.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.    The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted

        on the wide area. Violation: The flush valve is not mounted on the compliant side in




                                                  8
        violation of Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards,

        whose resolution is readily achievable.

xii.    The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

xiii.   The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

        and the side grab bar is not the required length. Violation: The grab bars do not comply with

        the requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Section

        604.5 of the 2010 ADA Standards, whose resolution is readily achievable.


        20.       The discriminatory violations described in Paragraph 19 are not an exclusive list

 of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

 public accommodation in order to photograph and measure all of the discriminatory acts violating

 the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

 requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

 presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

 enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

 present at such inspection in conjunction with Rule 34 and timely notice.


        21.       The individual Plaintiff, and all other individuals similarly situated, have been

 denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

 privileges, benefits, programs and activities offered by Defendant, Defendant’s s, the businesses

 and facilities therein; and have otherwise been discriminated against and damaged by the

                                                    9
Defendant because of the Defendant’s ADA violations as set forth above.               The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       22.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,         services,    facilities, privileges,   advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       24.          A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, the Plaintiff and those similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

                                                   10
herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the commercial           property owned and

operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

exterior areas of the property and businesses therein to make those facilities readily accessible and

useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

time as the Defendant cures its violations of the ADA.

       WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such steps that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

                                                   11
deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

Dated: March 6, 2020

                                             GARCIA-MENOCAL & PEREZ, P.L.
                                             Attorneys for Plaintiff
                                             4937 S.W. 74th Court, No. 3
                                             Miami, FL 33155
                                             Telephone: (305) 553-3464
                                             Facsimile: (305) 553-3031
                                             Primary E-Mail: ajperez@lawgmp.com
                                             Secondary E-Mail: bvirues@lawgmp.com
                                                                 aquezada@lawgmp.com


                                             By: /s/ Anthony J. Perez
                                                   ANTHONY J. PEREZ
                                                   Florida Bar No.: 535451
                                                   BEVERLY VIRUES
                                                   Florida Bar No.: 123713




                                                12
